Citation Nr: 0420439	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  99-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to an increased initial rating in excess of 
10 percent for bronchiectasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for asthma.  He 
responded by filing an October 1998 Notice of Disagreement, 
and was sent an April 1999 Statement of the Case.  The 
veteran then filed a timely substantive appeal, perfecting 
his appeal of this issue.  

The veteran's appeal was originally presented to the Board in 
December 2000, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

This appeal also arises from a May 2003 rating decision that 
awarded the veteran service connection, with a 10 percent 
initial rating, for bronchiectasis, effective from May 2, 
2003.  He responded by filing a July 2003 Notice of 
Disagreement regarding this assigned initial rating, and was 
sent a Statement of the Case by the RO in September 2003.  
The veteran then filed a March 2004 VA Form 9, perfecting his 
appeal of this issue.  Because the veteran has perfected his 
appeal of this issue, it is merged into his already pending 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Competent evidence of a nexus between the veteran's 
asthma and his service-connected pulmonary tuberculosis has 
not been presented.  

3.  The veteran's service-connected bronchiectasis is 
characterized by some dyspnea with exertion, but no 
incapacitating infectious episodes, and a productive cough 
not resulting in blood-tinged or purulent sputum or the need 
for prolonged usage of antibiotics; the disability is medical 
characterized as minimal.  

4.  The veteran's service-connected bronchiectasis results in 
a FEV-1 of 114 percent of predicted value, a FEV-1/FVC of 79 
percent, and a DLCO of 128 percent.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
asthma, claimed as secondary to pulmonary tuberculosis, are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2003).  

2.  The criteria for the award of an initial rating in excess 
of 10 percent for the veteran's service-connected 
bronchiectasis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2003); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.97, Diagnostic 
Codes 6600, 6601 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 1999 and 
February 2004 Statements of the Case, the various 
Supplemental Statements of the Case, and the April 2001 and 
September 2003 RO letters to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  The 
veteran has reported that he receives medical care at the VA 
medical center in San Juan, PR, Lakeside, IL, and West Palm 
Beach, FL, and these records were obtained.  No private 
medical records have been obtained, as no such evidence has 
been indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA medical examinations in conjunction 
with his claims; for these reasons, his appeals are ready to 
be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
March 2001 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[U.S. Vet. App. 01-944 (June 24, 2004)], in which the Court 
held that 38 U.S.C.A. § 5103(a) requires VA to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in September 
1998, prior to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in February 
2004, in light of the additional development performed 
subsequent to September 1998.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service connection - Asthma

The veteran seeks service connection for asthma, claimed as 
secondary to his service-connected pulmonary tuberculosis.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2003).  Service connection may be 
awarded for any disability which is due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (2003).  
Service connection may also be awarded for a nonservice-
connected disability that is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

As an initial matter, the veteran's service medical records 
are negative for any diagnosis of or treatment for asthma.  
The record does not demonstrate, and the veteran does not 
claim, the onset of asthma during active military service.  
The veteran's sole contention has always been that his asthma 
is the result of his service-connected pulmonary 
tuberculosis, and thus service connection is warranted 
pursuant to 38 C.F.R. § 3.310.  Because the evidence does not 
demonstrate and the veteran does not allege that the onset of 
his asthma was during military service, service connection 
for asthma on a direct basis will not be considered by the 
Board.  

The Board also notes that the veteran has already been 
awarded service connection for bronchiectasis as part of this 
appeal, and has a pending appeal for an increased initial 
rating for this disability.  Therefore, any respiratory 
disability associated with bronchiectasis will be considered 
as part of that pending issue, and will not be considered 
relative to the issue of service connection for asthma.  

Subsequent to service, the veteran has received extensive VA 
medical care for various disabilities.  Beginning in 
approximately 1997, he began receiving treatment from the VA 
for asthma.  Because the medical record contains a current 
diagnosis of asthma and, lacking any evidence to the 
contrary, the Board accepts the veteran's assertions 
regarding a current diagnosis of asthma.  The question thus 
before the Board is whether this disability is due to or the 
result of, or has been aggravated by, the veteran's service-
connected pulmonary tuberculosis.  38 C.F.R. § 3.310 (2003); 
Allen, supra.  

The veteran has received extensive VA treatment for his 
medical disabilities, and his respiratory diagnoses have 
included asthma, bronchiectasis, chronic obstructive sleep 
apnea, and chronic obstructive pulmonary disease.  His 
history of pulmonary tuberculosis during military service has 
also been noted, as was a history of tobacco use, since 
discontinued.  However, no examiner has suggested that the 
veteran's asthma was either caused or aggravated by his 
service-connected pulmonary tuberculosis.  In a December 2000 
remand order, the Board requested the RO schedule the veteran 
for a medical examination to determine if such an etiological 
connection existed.  

A VA respiratory examination was afforded the veteran in May 
2002.  The VA examiner reviewed the veteran's medical history 
and physically examined the veteran.  Based on the examiner's 
review, obstructive sleep apnea, chronic allergic rhinitis, 
episodic sinusitis, and possible bronchial asthma were 
diagnosed.  Pulmonary function tests were also ordered.  The 
veteran underwent VA pulmonary function testing in June 2002, 
and no evidence of a significant restrictive or obstructive 
ventilatory defect was observed.  In an October 2002 
examination and addendum to the May 2002 examination report, 
the examiner reviewed the record, including the June 2002 
pulmonary function tests, and determined that the veteran's 
asthma was neither related to nor caused by his service-
connected pulmonary tuberculosis.  However, the veteran also 
had bronchiectasis, which was secondary to his tuberculosis.  
Service connection for bronchiectasis was awarded in May 
2003.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against the veteran's 
claim for service connection for asthma.  According to the 
October 2002 VA medical opinion statement, the veteran's 
asthma is neither caused nor aggravated by his tuberculosis.  
In response, the veteran has presented no medical evidence to 
the contrary, and his voluminous VA treatment regards are 
also negative for any such evidence of a medical nexus.  
Therefore, in the absence of any evidence indicating such a 
medical nexus, service connection for asthma, claimed as 
secondary to tuberculosis, must be denied.  

The veteran himself has stated that his asthma is due to or 
the result of his tuberculosis, but as a layperson, his 
statements regarding medical etiology, causation, and 
diagnosis are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran has not 
pointed to, or indicated the existence of, any medical 
evidence to support his claims.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for asthma, claimed as 
secondary to the veteran's service-connected pulmonary 
tuberculosis.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. Increased initial rating - Bronchiectasis

The veteran seeks an initial rating in excess of 10 percent 
for his service-connected bronchiectasis.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2003).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2003).  

The veteran's service-connected bronchiectasis is rated 10 
percent disabling under Diagnostic Code 6601, for 
bronchiectasis.  This rating has been effective from May 2, 
2003.  Under this code, a 10 percent rating is assigned for 
an intermittent productive cough with acute infection 
requiring a course of antibiotics at least twice a year.  A 
30 percent evaluation is assigned for bronchiectasis 
manifested with incapacitating episodes of infection of two 
to four weeks total duration per year; or daily productive 
cough with sputum which is at times purulent or blood-tinged 
and which requires prolonged (lasting four to six weeks) 
antibiotic usage more than twice a year.  Diagnostic Code 
6601 also provides that bronchiectasis may be evaluated under 
the criteria for pulmonary impairment due to chronic 
bronchitis, found at Diagnostic Code 6600.  38 C.F.R. § 4.97, 
Diagnostic Code 6601 (2003).  

Under Diagnostic Code 6600, a 10 percent rating is awarded 
when forced expiratory volume in 1 second (FEV-1) is 71 to 80 
percent of predicted value, when the ratio of forced 
expiratory volume in 1 second to forced vital capacity (FEV-
1/FVC) is 71 to 80 percent, or when the diffusion capacity 
for carbon monoxide [DLCO(SB)] is 66 to 80 percent of 
predicted.  A 30 percent evaluation is warranted when FEV-1 
is 56 to 70 percent of predicted, FEV-1/FVC is 56 to 70 
percent, or when DLCO(SB) is 56 to 65 percent of predicted.  
38 C.F.R. § 4.97, Diagnostic Code 6600 (2003).  

The veteran underwent VA respiratory examination in May 2002.  
He reported a history of pulmonary tuberculosis during 
service, with subsequent respiratory diagnoses of chronic 
obstructive pulmonary disease, chronic sleep apnea, and 
asthma.  Physical examination revealed respiratory wheezes in 
the base of both lungs.  Pulmonary function testing was 
performed in June 2000, revealing a FEV-1 of 114 percent of 
predicted value, a FEV-1/FVC of 79 percent, and a DLCO of 128 
percent.  Overall, his spirometry, lung volume, and diffusion 
were all considered normal, and the interpretation was of a 
normal study, with "no evidence of significant restrictive 
or obstructive ventilatory defect."  Minimal bronchiectasis 
was diagnosed by the examiner.  A July 2002 CT scan of the 
veteran's chest revealed several tiny pleural effusions, 
slightly larger on the left.  

A second VA respiratory examination was afforded the veteran 
in October 2002.  He reported dyspnea with exertion, for 
which he uses an oral inhaler.  A productive cough, resulting 
in whitish-yellow phlegm, was also reported.  He did not use 
portable oxygen, and no incapacitating episodes of infection 
or the use of antibiotics in the past year were reported.  
Physical examination of his lungs revealed clear breathing 
sounds.  Minimal bronchiectasis, secondary to old pulmonary 
tuberculosis, was diagnosed.  

The veteran has also received VA outpatient treatment for 
many years.  He has consistently reported dyspnea with 
exertion and occasional breathing problems during sleep.  A 
sleeping mask, to treat his chronic sleep apnea, was tried, 
but could not be tolerated by the veteran.  He took a 
prescribed oral inhaler medication due to his respiratory 
disabilities.  He has also reported a productive cough since 
at least 2000, but has not reported purulent or blood-tinged 
sputum.  Likewise, the VA outpatient treatment records do not 
reflect any recent instances of incapacitating episodes of 
infection due to bronchiectasis or the need for antibiotics.  
Despite his respiratory disabilities, the veteran was able to 
live on his own, without the need for portable oxygen, move 
freely, and perform the basic duties of managing his 
household.  

Overall, the preponderance of the evidence is against an 
increased initial rating in excess of 10 percent for the 
veteran's bronchiectasis.  Considering first his disability 
in light of Diagnostic Code 6601, the veteran does not 
experience incapacitating episodes of infection of two to 
four weeks total duration per year, as would warrant a 30 
percent initial rating.  Nor does he experience a daily 
productive cough with sputum which is at times purulent or 
blood-tinged and which requires prolonged (lasting four to 
six weeks) antibiotic usage more than twice a year.  While 
the veteran does have a productive cough, purulent or blood-
tinged sputum has not been reported, and the VA treatment 
records reflect only an oral inhaler, but no antibiotics, as 
his prescribed medication.  Overall, the clear preponderance 
of the evidence is against a 30 percent initial rating under 
Diagnostic Code 6601 for the veteran's service-connected 
bronchiectasis.  

Likewise, evaluation of the veteran's disability under 
Diagnostic Code 6600 does not result in an initial rating in 
excess of 10 percent.  According to the June 2002 pulmonary 
function testing results, the veteran's FEV-1 is 114 percent, 
his FEV-1/FVC is 79 percent, and his DLCO is 128 percent; 
none of these test results supports the next higher rating of 
30 percent.  Additionally, while other criteria exist for the 
evaluation of respiratory disabilities, the medical record in 
the present case does not support the evaluation of the 
veteran's bronchiectasis under other analogous diagnostic 
criteria at this time.  The veteran's bronchiectasis has been 
described by several examiners as "minimal", and the 
veteran remains able to live on his own and move about 
freely, without the need for portable oxygen or other 
assistance devices.  Finally, inasmuch as the veteran's 10 
percent evaluation reflects the highest degree of impairment 
shown since the date of the grant of service connection for 
this disability, there is no basis for a staged rating in the 
present case.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's bronchiectasis has itself required 
no extended periods of hospitalization since the initiation 
of this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran has been retired for many years.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
an initial rating in excess of 10 percent for the veteran's 
bronchiectasis.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

ORDER

Entitlement to service connection for asthma, claimed as 
secondary to pulmonary tuberculosis, is denied.  

Entitlement to an initial rating in excess of 10 percent for 
bronchiectasis is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



